Opinion.
Cooper, J.,
delivered the opinion of the court.
Though the father was trustee of an estate for the benefit of his children, the income and profits of which, and in the discretion of the trustee, the corpus itself were to be appropriated to the maintenance and education of the beneficiaries, it was nevertheless permitted to the father to devote his own estate or credit to the same purposes.
The mere fact that the appellee has a debt against the father for the education of one of the beneficiaries of the trust fund is insufficient to establish a charge on the trust estate.
This is all that is shown by the evidence in the cause, and the decree is reversed.

.
A court of equity in determining upon an application to order a sale of the corpus of a trust estate, which the trustee is authorized in his discretion to appropriate to the maintenance and support of the beneficiaries, will look with favor upon the claims of those who have supplied the beneficiaries with necessaries which could not be procured by the proceeds of the estate; but it will refuse its aid to secure enforcement of improvident contracts and extravagant purchases made by the cestui que trust, even if they were sanctioned by the trustee. Prewett v. Land, 36 Miss. 495.
While, ordinarily, the contracts of a guardian or other trustee bind him personally and not the estate he represents, one whose money has discharged debts against a trust estate, which it is bound to pay, will, in equity, be substituted to the rights of the holder of such debts, but the right cannot be enforced by action at law. Hines v. Potts, 56 Miss. 346.